     Case 4:18-cv-03673 Document 1 Filed on 10/08/18 in TXSD Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

                                          §
                                          §
                                          §
 ALICIA WILSON
                                          §
                                          §
                      Plaintiff,
                                          §        No. _________________
                                          §
 v.
                                          §
                                          §      JURY TRIAL DEMANDED
 EZ EXIT NOW, LLC
                                          §
                                          §
                      Defendant.
                                          §
                                          §
                                          §

                   PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW the Plaintiff Alicia Wilson (“Wilson”), and bring this action

against the Defendant EZ Exit Now, LLC (hereinafter “Defendant EZ Exit Now” or

“Defendant”) for violations under Title VII of the Civil Rights Act and 42 U.S.C. §

1981.

                              A. NATURE OF THE CASE

1.      This employment discrimination case is brought by Plaintiff Alicia Wilson

against Defendant EZ Exit Now as it failed to hire her, rescinded her offer of

employment, or terminated her because she is a Black female.

2.      EZ Exit Now provides timeshare exit services.
     Case 4:18-cv-03673 Document 1 Filed on 10/08/18 in TXSD Page 2 of 7



3.      The Plaintiff brings her claims pursuant to Title VII of the Civil Rights Act

of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. 2000e, et. seq.

(“Title VII”) and 42 U.S.C. § 1981.

                                       B. PARTIES

4.      Plaintiff Alicia Wilson is a resident of Houston, Texas.

5.      Defendant EZ Exit Now, LLC is a domestic limited liability company with

its principal place of business at 4606 FM 1960 Road, West Suite 210 in Houston,

Texas 77069-4617. It may be served through its registered agent Kristin Joy Cobb

at 4606 FM 1960 West Suite 210, Houston, Texas 77069.

                            C. JURISDICTION AND VENUE

6.      The Court has subject matter jurisdiction over this case because it arises

under the laws of the United States 28 U.S.C. § 1331 (federal question).

7.      On April 26, 2016, Plaintiff filed her charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”).

8.      On October 11, 2017, the EEOC made a Determination that Plaintiff was not

hired based upon her race (Black) and or her sex (female), in violation of Title VII

of the Civil Rights Act of 1964.

9.      The EEOC also gathered evidence and concluded that Defendant failed to

maintain personnel or other records, including employment applications, during the

relevant time period, and or failed to preserve all personnel records relevant to the

charge of discrimination filed by Plaintiff until final disposition of the charge, as

required by 29 C.F.R. § 1602.14.


                                         -2-
  Case 4:18-cv-03673 Document 1 Filed on 10/08/18 in TXSD Page 3 of 7



10.    Plaintiff has exhausted any applicable administrative remedies and on

August 8, 2018, received the Dismissal and Notice of Right to Sue letter from the

EEOC. This lawsuit has been filed within 90 days of their receipt of the Dismissal

and Notice of Right to Sue letter.

11.    All conditions precedent to filing this lawsuit and as required by law have

been performed or have occurred.

12.    Venue is proper in this judicial district court under 28 U.S.C. §1391(b) and

42 U.S.C. §2000e-5(f)(3), because Title VII cases may be brought in any judicial

district in which a substantial part of the events or omissions giving rise to the claim

occurred, or a substantial part of property that is the subject of the action is situated

and in the judicial district in which the aggrieved person would have worked but for

the alleged unlawful employment practice.

                         D.     STATEMENT OF FACTS

13.    In or around late March of 2016, Plaintiff Wilson applied for the Call Center

Supervisor position with EZ Exit Now.

14.    On April 1, 2016, she was interviewed by EZ Exit Now’s attorney. At the

end of the interview, Ms. Wilson was offered the position, was asked to complete

the hiring paperwork, and was given a start date.

15.    On the start date, Plaintiff was called by the Owner Danny Cobb and told

that the position was no longer needed.

16.    The following day, Defendant’s counsel contacted Plaintiff to inquire about

her absence on the first day. Plaintiff explained that the owner had previously called


                                          -3-
  Case 4:18-cv-03673 Document 1 Filed on 10/08/18 in TXSD Page 4 of 7



and told her not to show up.          The attorney assured her that there was a

miscommunication and asked her to start the next day.

17.    When Plaintiff arrived to begin her first day of work with EZ Exit Now,

Plaintiff was told that EZ Exit Now would not hire a black female to supervise

employees and it was mentioned several times that the owner looks at skin color

when hiring supervisors.

18.    Thereafter, Plaintiff Wilson filed an EEOC charge with the Equal

Employment Opportunity Commission (“EEOC”) office.

19.    The EEOC made a determination that there was sufficient evidence that

Plaintiff suffered discrimination because of her protected classes of race and sex and

that Defendant violated its record-keeping obligations under 29 C.F.R. § 1602.14.

                           E.       CAUSES OF ACTION

 COUNT NO. 1: RACE AND GENDER DISCRIMINATION PURSUANT
   TO TITLE VII OF THE CIVIL RIGHTS ACT AND 42 U.S.C. 1981

20.    Plaintiffs repeat and re-allege paragraphs 1-19 with the same force and effect

as though fully set forth herein.

21.    EZ Exit Now partook in actions that demonstrate gender and race

discrimination with malice or with reckless indifference to Wilson’s protected rights

and are in violation of Title VII of the Civil Rights Act and 42 U.S.C. 1981.

22.    Wilson belongs to protected classes, African American and female. She was

qualified for the position and ultimately was not hired/terminated because she is an

African American female.



                                        -4-
  Case 4:18-cv-03673 Document 1 Filed on 10/08/18 in TXSD Page 5 of 7



23.    Such discrimination has caused Wilson to suffer damages of severe

emotional distress and lost wages including lost employment, lost raises, seniority

and retirement benefits, and other benefits associated as Wilson has been subjected

to an adverse employment action as a result of the discrimination.

24.    Wilson is now suffering and will continue to suffer past and future pecuniary

losses, emotional and physical pain, suffering, inconvenience, mental anguish, loss

of enjoyment of life, and other non-pecuniary losses. These irreparable injuries and

monetary damages are the result of EZ Exit Now’s discriminatory behavior

practices and they will continue unless and until this Court grants relief.

                              F.        JURY REQUEST

25.    Plaintiff requests a trial by jury.

                                   G.        PRAYER

       For these reasons, Plaintiff ALICIA WILSON prays that EZ Exit Now, LLC

be cited to appear and answer herein and that this case be advanced for trial before

a jury, and that on final hearing this Court grant the following relief:

       a)      For actual damages;

       b)      Back pay to compensate Plaintiff for loss of income and/or

               employment related benefits resulting from the discriminatory and

               retaliatory actions of Defendant EZ Exit Now;

       c)      Compensatory damages for severe mental anguish in the past and

               future, injury to their reputations, for adverse effects on her careers,

               and    for   diminished       earning   capacity   resulting   from   the


                                             -5-
Case 4:18-cv-03673 Document 1 Filed on 10/08/18 in TXSD Page 6 of 7



          discriminatory and retaliatory actions of Defendant EZ Exit Now;

   d)     For exemplary and/or punitive damages in the amount found by the

          trier of fact to punish and deter continuation of EZ Exit Now’s

          unlawful employment practices;

   e)     An award of reasonable attorney’s fees and the cost and expenses

          related to the litigation of this claim;

   f)     Pre-judgment interest at the highest rate allowed by law;

   g)     Post-judgment interest at the highest rate allowed by law; and

   h)     For such other and further relief to which this Court deems Plaintiff

          is justly entitled and/or deems proper.




                                    -6-
Case 4:18-cv-03673 Document 1 Filed on 10/08/18 in TXSD Page 7 of 7



                                 Respectfully Submitted,

                                 MOORE & ASSOCIATES

                                 By:
                                       Melissa Moore
                                       State Bar No. 24013189
                                       Federal Id. No. 25122
                                       Rochelle Owens
                                       State Bar No. 24048704
                                       Federal Id. No. 590507
                                       Lyric Center
                                       440 Louisiana Street, Suite 675
                                       Houston, Texas 77002
                                       Telephone: (713) 222-6775
                                       Facsimile: (713) 222-6739

                                 ATTORNEYS FOR PLAINTIFF




                               -7-
